DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 48-67 in the reply filed on 06/14/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48, 52-56, and 66-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2013/0158621 granted to Ding et al (hereinafter “Ding”). 
In reference to claims 48, 56, and 62, Ding discloses a system, comprising: a signal generator [e.g. pulse generator 450] configured to deliver a pulsed waveform to a first set of electrodes [e.g. electrodes 460] disposed near cardiac tissue of a heart, such that the first set of electrodes generates one or more electric fields that causes irreversible electroporation of the cardiac tissue; and a controller coupled to the signal generator, the controller configured to: receive cardiac signal data of the heart captured by a second set of electrodes; extract a set of one or more features from the cardiac signal data; detect ectopic activity based on the set of features; and in response to detecting ectopic activity, send an indication of ectopic activity to the signal generator such that the signal generator is deactivated from generating the pulsed waveform [e.g. 0047-0048].
In reference to claims 52 and 60, Ding discloses wherein the cardiac signal data is cardiac signal data captured during a first time period, the set of features is a first set of features, and the controller is further configured to: receive cardiac signal data of the heart captured by the second set of electrodes during a second time period after the first time period; extract a second set of one or more features from the cardiac signal data captured during the second time period; detect an absence of ectopic activity during the second time period based on the second set of features; and in response to detecting the absence of ectopic activity during the second time period, send an indication of the absence of ectopic activity to the signal generator such that the signal generator is reactivated for generating the pulsed waveform [e.g Figures 8 and 9].
In reference to claims 53-55, 61, and 66-67, Ding discloses wherein the indication is a first indication, and the controller is further configured to: in response to detecting that a user has adjusted pacing parameters, sending a second indication to the signal generator such that the signal generator is reactivated for generating the pulsed waveform and wherein the cardiac signal data is cardiac signal data captured during a first time period, and the controller is further configured to: receive cardiac signal data of the heart captured by the second set of electrodes during a second time period; 3 237435599Application No.: 16/877,705Docket No.: IOAP-021/02US 323873-2158 determine information associated with a cardiac cycle of the heart by analyzing the cardiac signal data captured during the second time period; and send the information to the signal generator such that the signal generator is configured to deliver the pulsed waveform to the first set of electrodes in synchrony with the cardiac cycle of the heart during the second time period [e.g. Figures 14C].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 51, 57, and 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding in view of U.S. Patent Application Publication No 2011/040199 granted to Hopenfield et al (hereinafter “Hopenfield”). Ding discloses a system comprising a signal generator to detect ectopic activity but fails to describe where the controller is configured to extract the set of features by extracting sliding windows and applying a transformation to data within each sliding window of the cardiac signal data to obtain transformed data and extracting the set of features from the transformed data. Hopefield discloses heart rate correction system and methods and describes extracting sliding windows of the cardiac signal data and applying a transformation to data within each sliding window of the cardiac signal data to obtain transformed data and extracting the set of features from the transformed data [e.g. Figures 7b and 8]. It would have bene obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Ding to include the extraction of the sliding window as taught by Hopefield since such a modification would provide the predictable results of being able to extract the set of features from the cardiac signal. 
Allowable Subject Matter
Claims 50 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792